Order entered May 19, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01329-CV

                              ALBERT LUTTERODT, Appellant

                                                V.

                 EMILY LANE OWNERS ASSOCIATION, INC., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-12-12648-G

                                            ORDER
       The reporter’s record in this appeal was filed November 24, 2015, but it did not include

the trial exhibits. We have attempted, in three prior orders, to ensure the exhibits are filed. Our

last order, entered April 16, 2015, directed court reporter Vielica Dobbins to file, no later than

May 1, 2015, a supplemental record containing all trial exhibits even though she had not

received full payment of her fees. Our order was based on the delay the lack of a complete

record is causing in the appeal, e-mail exchanges appellant provided us showing Ms. Dobbins

had agreed to a payment plan, and what appeared to be a successful payment plan of the fees

associated with the record that has been filed. By letter dated May 8, 2015, Ms. Dobbins

informed us that she had not discussed, or approved, payment arrangements with appellant and

she is unable to front the cost of preparing the supplemental record.
       Because this appeal cannot proceed with an incomplete record and appellant and the

court reporter disagree as to the payment of the reporter’s fee, we ORDER the Honorable Dale

Tillery, Presiding Judge of the 134th Judicial District Court, to conduct a hearing no later than

June 17, 2015 and make findings, based on live or affidavit testimony, as to

       •the amount of Ms. Dobbins’s fee;
       •whether Ms. Dobbins agreed to accept payment of her fee in installments;
       •if Ms. Dobbins agreed to a payment plan, whether specific terms were set;
       •if specific terms were set, what those terms were;
       •if no specific terms were set, what terms would be satisfactory to appellant and Ms.
       Dobbins; and,
       •the amount appellant has paid to date for the record of the exhibits.

       We further ORDER Dallas County District Clerk Felicia Pitre to file no later than June

22, 2015 a supplemental clerk’s record containing the trial court’s findings of fact from the

hearing. The reporter’s record from this hearing shall also be filed no later than June 22, 2015.

       We DIRECT the Clerk of this Court to send a copy of this order to Judge Tillery, Ms.

Pitre, Ms. Dobbins, and counsel for all parties.

       We ABATE this appeal to allow the trial court an opportunity to conduct the hearing.

The appeal will be reinstated June 23, 2015 or when the Court receives the requested records of

the hearing, whichever occurs sooner.




                                                     /s/     CRAIG STODDART
                                                             JUSTICE